Exhibit 10.1

 

AAR CORP.
 Fiscal 2019 Short-Term Incentive Plan

 

1.                      Purpose.

 

The purpose of the AAR CORP. 2019 Short-Term Incentive Plan (“STIP”) is to
provide an incentive for selected senior executives of AAR CORP. (the “Company”)
and its subsidiaries to achieve the Company’s short-term performance goals by
providing them with an annual cash incentive payment based on the financial and
operating success of the Company.

 

2.                      Definitions.

 

(a)              “Board” means the Board of Directors of the Company.

 

(b)              “Bonus” means the annual cash incentive paid to a Participant
under this STIP for a fiscal year of the Company.

 

(c)               “Cause” means the Participant’s unsatisfactory performance or
conduct detrimental to the Company and its subsidiaries, as solely determined by
the Company.

 

(d)              “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)               “Committee” means the Compensation Committee of the Board, or
if the Committee is not comprised of “outside directors” as defined in
Section 162(m) of the Code, then by a subset of the Committee comprised of at
least two “outside directors” (the “Committee”).

 

(f)                “Company” means AAR CORP.

 

(g)               “Disability” means the inability of the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months.

 

(h)              “Earnings Per Share” means diluted earnings per share from
continuing operations as disclosed by the Company in its periodic reports filed
with the Securities and Exchange Commission, excluding special charges or
unusual or infrequent items incurred during the performance period, and as may
be adjusted for changes in generally accepted accounting principles. *

 

(i)                  “Participant” means any active executive of the Company or
subsidiary who has been selected by the Committee as eligible to earn a Bonus
under the STIP.

 

(j)                 “Retirement” means the Participant’s voluntary termination
of his employment, or his termination of employment by the Company or a
subsidiary without Cause, when he has (i) attained age 65 or (ii) attained age
55 and his age plus the number of his consecutive years of service with the
Company and subsidiaries is at least 75.

 

(k)              “Salary” means a Participant’s base annual salary earned during
the fiscal year ending May 31, 2019 while a Participant.

 

(l)                  “STIP” means this AAR CORP. 2019 Short-Term Incentive Plan.

 

1

--------------------------------------------------------------------------------


 

(m)          “Working Capital Turns” means net sales from continuing operations
divided by average working capital, where working capital is defined as net
accounts receivable plus net inventories minus accounts payable, excluding
special charges or unusual or infrequent items incurred during the performance
period, and as may be adjusted for changes in generally accepted accounting
practices. *

 

3.                      Administration.

 

The STIP shall be administered by the Committee. The Committee has full
authority to select the senior executives eligible to participate in the STIP
and determine when the senior executive’s participation in the STIP will begin
and end. Subject to the express provisions of the STIP, the Committee shall be
authorized to interpret the STIP and to establish, amend and rescind any
rules and regulations relating to the STIP and to make all other determinations
deemed necessary or advisable for the proper administration of the STIP. The
determinations of the Committee in the proper administration of the STIP shall
be conclusive and binding.

 

4.                      Eligibility and Participation.

 

Participation in the STIP is limited to those senior executives of the Company
or a subsidiary who the Committee designates as Participants. When the Committee
selects an executive to become a Participant under the STIP, it shall designate
the date as of which the executive’s participation shall begin.

 

5.                      Annual Bonus Awards.

 

(a)              Determination of Participants, Performance Goals and Target
Bonus Amounts. On or before August 29, 2018, the Committee shall (i) determine
the Participants for such fiscal year, (ii) establish threshold, target and
maximum Earnings Per Share and Working Capital Turns performance goals for such
fiscal year, and (iii) approve the target Bonus payment for each Participant
expressed as a percentage of the Participant’s Salary.

 

(b)              Bonus Payment. As soon as reasonably practicable after the end
of the fiscal year ending May 31, 2019, the Committee shall determine the extent
to which each of the Earnings Per Share and Working Capital Turns targets were
attained for such fiscal year. The Bonus payable to each Participant will be
equal to the sum of (i) 80% of the Participant’s target Bonus multiplied by the
applicable Earnings Per Share Multiplier Percentage and (ii) 20% of the
Participant’s target Bonus multiplied by the Working Capital Turns Multiplier
Percentage (except for such lower amounts as otherwise determined by the
Committee in its discretion):

 

Earnings Per Share (80%)

 

Working Capital Turns (20%)

 

Percentage
Achievement Level

 

Multiplier
Percentage

 

Percentage
Achievement Level

 

Multiplier
Percentage

 

Below Threshold

 

0

%

Below Threshold

 

0

%

Threshold

 

50

%

Threshold

 

50

%

Target

 

100

%

Target

 

100

%

Maximum

 

250

%

Maximum

 

250

%

 

Achievement of Earnings Per Share and Working Capital Turns targets between
established ranges will be paid out on a straight-line basis within the targeted
payout ranges, up to the maximum 250% payout.

 

2

--------------------------------------------------------------------------------


 

6.                      STIP Limitations.

 

Notwithstanding Section 5, (a) the Committee retains full discretion to
determine whether any Bonus will be payable for the fiscal year ending May 31,
2019, regardless of performance results and (b) no Bonus shall be paid under the
STIP for a fiscal year to a Participant whose employment with the Company and
all subsidiaries terminates during such fiscal year unless the termination is
due to death, Disability or Retirement, or as otherwise approved by the
Committee. If the Participant terminates during the fiscal year due to death,
Disability or Retirement, the Participant shall be entitled to a pro rata
portion of the Bonus the Participant would have earned under the STIP had the
Participant remained employed through the end of the fiscal year. Such Bonus
will be paid at the same time Bonuses are paid to active Participants.

 

Notwithstanding Section 5, no Bonus will be payable for the fiscal year ending
May 31, 2019 if net income (as determined in accordance with generally accepted
accounting principles) for such fiscal year is not positive.

 

7.                      Payment of Bonuses.

 

A Participant’s Bonus for the fiscal year ending May 31, 2019 shall be paid in
cash to the Participant, or to the Participant’s beneficiary (or beneficiaries)
in the event of the Participant’s death, within three months after the end of
such fiscal year, unless the Participant has previously elected to have all or a
portion of the Bonus deferred in accordance with the AAR CORP. Supplemental Key
Executive Retirement Plan. The Company shall deduct all taxes required by law to
be withheld from all Bonus payments.

 

8.                      No Assignment.

 

Except in the event of a Participant’s death, the rights and interests of a
Participant under the STIP shall not be assigned, encumbered or transferred.

 

9.                      Termination of Participation.

 

The Committee reserves the right to cancel a Participant’s participation in the
STIP at any time.

 

10.               Employment Rights.

 

Nothing contained in the STIP shall be construed as conferring a right upon any
employee to continue in the employment of the Company or any subsidiary.

 

11.               Amendment/Termination.

 

The Board may either amend or terminate the STIP at any time, without the
consent of the Participants and without the approval of the stockholders of the
Company; provided, that such modification or elimination shall not affect the
obligation of the Company to pay any Bonus after it has been determined by the
Committee under the STIP.

 

--------------------------------------------------------------------------------

* Calculations shall be based on continuing operations, not including
discontinued operations or AAR Airlift’s COCO business, regardless of whether
the COCO business remains a part of discontinued operations or whether it
reverts to continuing operations.

 

3

--------------------------------------------------------------------------------